
	

114 HR 3577 IH: Unnecessary Government Printing Reform Act of 2015
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3577
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Peters (for himself and Mr. Murphy of Florida) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 44, United States Code, to restrict the printing and distribution of paper copies of
			 Congressional documents.
	
	
 1.Short titleThis Act may be cited as the Unnecessary Government Printing Reform Act of 2015. 2.Restrictions on printing and distribution of paper copies of Congressional documents (a)Printing and Distribution of Documents by Director of the Government Publishing Office (1)RestrictionsChapter 7 of title 44, United States Code, is amended by adding at the end the following new section:
					
						742.Restrictions on printing and distribution of paper copies
 (a)Mandatory Use of Electronic Format for Distribution of Congressional DocumentsNotwithstanding any other provision of this chapter, the Director of the Government Publishing Office shall make any document of the House of Representatives or Senate which is subject to any of the provisions of this chapter available only in an electronic format which is accessible through the Internet, and may not print or distribute a printed copy of the document except as provided in subsection (b).
 (b)Permitting Printing and Distribution of Printed Copies Upon RequestNotwithstanding subsection (a), at the request of any person to whom the Director of the Government Publishing Office would have been required to provide a printed copy of a document under this chapter had subsection (a) not been in effect, the Director may print and distribute a copy of a document or report for the use of that person, except that—
 (1)the number of printed copies the Director may provide to the person may not exceed the number of printed copies the Director would have provided to the person had subsection (a) not been in effect; and
 (2)the Director may print and distribute copies to the person only upon payment by the person of the costs of printing and distributing the copies, except that this paragraph shall not apply to an office of the House of Representatives or Senate (including the office of a Member of Congress)..
 (2)Clerical amendmentThe table of sections of chapter 7 of such title is amended by adding at the end following new item:
					
						
							742. Restrictions on printing and distribution of paper copies..
				(b)Provision of Documents in Electronic Format Deemed To Meet Requirements of House and Senate Rules
			 Regarding Distribution of Printed Copies
 (1)In generalIf any rule or regulation of the House of Representatives or Senate requires a Member or committee to provide printed copies of any document (including any bill or resolution) for the use of the House or Senate or for the use of any office of the House or Senate, the Member or committee shall be considered to have met the requirement of the rule or regulation if the Member or committee makes the document available to the recipient in an electronic format.
 (2)Exercise of rulemaking authority of Senate and HouseThis subsection is enacted by Congress— (A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
 (c)Effective DateThis section and the amendments made by this section shall apply with respect to documents produced after the expiration of the 30-day period which begins on the date of the enactment of this Act.
			
